By the Court.
The Rev. Sts. c. 37, §§ 36, 37, provide that every policy made by a mutual fire insurance company “ shall of itself create a lien on the interest of the person insured in any building thereby insured, and in the land under the same, for securing the payment of his deposit note, and any sums for which he may be assessed in consequence of effecting such policy ; provided the extent of such liability, and the intention of the corporation to rely upon such lien, shall be set forth in the policy; ” (which is admitted to have been done in this case ;) and that “ if it shall become necessary to resort to suet lien, for the payment of any sum secured thereby, the treasure» *116of the corporation shall demand payment thereof from the assured or his legal representatives, and also from any tenant in possession of the insured premises, setting forth in writing the sum due ; and in case the same shall not be paid, the corporation may have an action therefor, and may levy any execution, issued in such action, upon the estate subject to the lien,” and have .the whole or any part of it sold to satisfy the lien.
Under this statute, in common cases, when the defendant liad not obtained a certificate of discharge in insolvency, a general judgment might be entered against him, with a power to satisfy it in the mode indicated in the statute, by a sale of the property subject to the lien. In this case, the defendant having been discharged, a qualified judgment should be entered for the plaintiff, so as to affect the land subject to the lien, and not otherwise to affect the person or property of the defendant.
The defendant having no interest in defending the suit, had the Framingham Bank come in and asked him to defend, and offered to indemnify him against costs, we are inclined to the opinion that the bank might have done so; and if the defendant had refused, it would be for the court to determine whether the bank should.
Perhaps it would be expedient to give actual notice to the party entitled to the land. But here the bank had such notice, before the suit was brought, as is sufficient to charge them with notice of the suit.
The court are therefore of opinion that the plaintiffs are entitled to judgment against the defendant for the sum due and costs, upon which they may sue out an execution directing the sheriff or his deputy to satisfy the execution by a levy upon the defendant’s interest in the property insured, and to make no other service whatever, and this judgment is to stand as a warrant for the issuing of such an execution and for such a service thereof, and to have no other effect or operation whatever.

Special judgment for the plaintiff.